Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Claims 1-7 have been examined and rejected. This Office action is responsive to the argument filed on 08/18/2022, which has been entered in the above identified application.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over Claim 1 of patent 10795526. 

Claim 1:
10795526
17060118
1.  A method for a website building system, the method implementable on a 
computing device, the method comprising: displaying one page of multiple pages 
of a website for editing, wherein said one page comprises a page-based user 
interface, with multiple visual components, said multiple visual components 
comprising atomic components, mini-pages, multi-page container components and 
single page container components, said page-based user interface spatially defining different levels and sub-levels of hierarchical relationships among 
said container components, wherein each said multi-page container component comprises at least two contained mini-pages and each said single page container component comprises at least one atomic component;  
enabling a user operation to select a portion of the one page from which to create a linear user interface, said portion comprising a set of said multiple visual components;  
in response to the user operation, analyzing said portion and determining an editable subset of the set of multiple visual components within said portion 
thereby to define editable subset components; converting said editable subset into a linear user interface having a hierarchy of linear menus wherein said linear user interface is a multi-level menu, and wherein said converting comprises: associating each multi-page container component with an associated 
menu level and each mini-page of said multi-page container component with an associated further menu level under the menu level of its associated multi-page container component, associating each said menu level with an associated component set of the editable subset components contained in its associated multi-page container component or mini-page, each said associated component set to comprise contained editable subset components of single page container components contained within said multi-page container component or mini-page, 
and for each said menu level, ordering each said associated component set in a list as a function of a location and a size of each editable subset component in said associated component set;  enabling editing at least of content of said 
editable subset components in said page-based user interface and reflecting changes from said editing in said linear user interface;  and enabling editing at least of content of said editable subset components in said linear user interface and reflecting said editing changes in said page-based user interface.
A method for a website building system (WBS), the method implementable on a computing device, the method comprising: 

analyzing a user selected portion of a website for editing to determine an editable subset of components, the website comprising a multiplicity of pages in a page-based user interface, wherein said page-based user interface enables editing of said components and wherein a multi-page container component comprises at least one mini-page and a single page container component is empty or comprises at least one component; and






 for a non-empty single page container component of said editable subset of components, placing components contained in said single page container component into a parent page previously containing said single page container component. resulting in an updated page-based hierarchy for said editable subset components.



Although the claims at issue are not identical, they are not patentable distinct from each other because Claim 1 of application 17060118 are anticipated by Claim 1 of patent 10795526.

Therefore, Claim 1 of patent 10795526 are rejected on the ground of an non-statutory obvious-type double patenting as being unpatentable over Claim 1 of patent 10795526.

For the dependent claims of application 17060118:
Claim 2 of application 17060118 is obvious over Claim 2 of patent 10795526 by reciting said website is one of a catalog and an e-shop.
Claim 3 of application 17060118 is obvious over Claim 5 of patent 10795526 by reciting filtering said editable subset components for relevance.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 1, 4, and 6 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Eilers (US 20090249239 A1, hereinafter Eilers) in view of Lue (US 20030229850 A1, hereinafter Lue).

As to independent claim 1, Eilers teaches a method for a website building system (paragraph [0007], a computer-implemented method for positioning an object in a region of text in an electronic document; paragraph [0018], FIG. 5A is a view of an example web page illustrating a user experience with an embodiment of a target-alignment-and-drop control for aligning and dropping an object in the upper left corner of a text paragraph), the method implementable on a computing device (Fig. 1A, client computer 11; paragraph [0007], computer readable medium for executing the method, includes steps and code for detecting activation of a target-alignment-and-drop control with respect to an object), the method comprising: 
a user selected portion of a website for editing to determine an editable subset of components (paragraph [0042], FIG. 2 is an exemplary embodiment of an example web page template 200 which may be edited using the website builder tool 31 of FIG. 1A.; paragraph [0055], User activation of the target-alignment-and-drop control 32 triggers the target-alignment-and-drop control 32 to determine a set of valid drop targets on the page (step 612)), the website comprising a multiplicity of pages in a page-based user interface (Fig. 2, paragraph [0044], The Page Navigation control 218 allows a user to switch between pages of their website for editing; multiple page could be edited in the web editing interface 200), wherein said page-based user interface enables editing of said components (paragraph [0054], FIG. 7 illustrates an example web page 700 having editable text areas 711, 712, and 713, and an image 705 positioned within one of the editable text areas 711) and wherein a multi-page container component (Fig. 2, paragraph [0042], web page template 200 which may be edited using the website builder tool 31; 200 is the multi-page container) comprises at least one mini-page and a single page container component is empty or comprises at least one component (Fig. 3, paragraph [0045], FIG. 3 is an example of a web page 300 comprising a text container 310 having multiple paragraphs of text and an image 305; 300 is the one mini-page, and 310 is the single page container); and 
for a non-empty single page container component of said editable subset of components, placing components contained in said single page container component into a parent page previously containing said single page container component. resulting in an updated page-based hierarchy for said editable subset components (Fig. 3, paragraph [0045], when a user selects the image 305 and drags it to an absolute position within the text container, the image 305 is dropped (inserted) at the absolute position in the text container, and the text is adjusted to flow around it; 300 is the parent page, 305 is the placed component in the single page 300).
Eilers does not teach:
analyzing a user selected portion of a website to determine an editable subset of components.
Lue teaches:
analyzing a user selected portion of a website to determine an editable subset of components (paragraph [0049], At 1000, a selected portion of interest of the web page may be highlighted.  This may include clicking and dragging.  At 1002, the web page may be translated into a tree structure.  The tree structure may be a DOM tree.  At 1004, the selected portion may be mapped to a sub-tree of the tree structure by traversing the tree structure, ignoring layout-decorator nodes.  At 1006, an anchor may be identified as a root of the sub-tree; the selected portion without layout-decorator nodes is the editable subset of components).
Since Eilers teaches a system of page-based website editing system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate analyzing a user selected portion of a website to determine an editable subset of components, and Lue further teaches ignoring non-container components. By incorporating Lue into Eilers would improve the integrity of Eilers’s system by allowing users to properly view web pages on such devices without eliciting help from servers or additional devices (Lue, paragraph [0026]).

As to dependent claim 4, the rejection of claim 1 is incorporated. Eilers teaches the method according to claim I wherein said analyzing comprises scanning a single page at a time (Fig. 2, paragraph [0044], he Page Navigation control 218 allows a user to switch between pages of their website for editing; page 5 is currently under editing).

As to dependent claim 6, the rejection of claim 4 is incorporated. Eilers does not teach the method wherein said scanning does not scan non-container components.
	Lue teaches:
said scanning does not scan non-container components (paragraph [0049], The tree structure may be a DOM tree.  At 1004, the selected portion may be mapped to a sub-tree of the tree structure by traversing the tree structure, ignoring layout-decorator nodes; layout-decorator nodes is the non-container components).
Since Eilers teaches a system of page-based website editing system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate said scanning does not scan non-container component, as taught by Lue, as the prior arts are in the same application field of website building system, and Lue further teaches ignoring non-container components. By incorporating Lue into Eilers would expand the utility of Eilers’s system by allowing users to properly view web pages on such devices without eliciting help from servers or additional devices (Lue, paragraph [0026]).

Claim 2 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Eilers (US 20090249239 A1, hereinafter Eilers) in view of Lue (US 20030229850 A1, hereinafter Lue) in view of Day et al. (US 20040015782 A1, hereinafter Day).

As to dependent claim 2, the rejection of claim 1 is incorporated. Eilers/Lue does not teach the method wherein said website is one of a catalog and an e-shop.
	Day teaches said website is one of a catalog and an e-shop (paragraph [0024], FIG. 1, the product catalog data 102 can be entered through an edit assistant 104 using a web browser 106 as an interface. The edit assistant 104 can be a web application).
Since Eilers/Lue teaches a system of page-based website editing system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate said website is one of a catalog and an e-shop, as taught by Day, as the prior arts are in the same application field of website building system, and Day further teaches catalog edit website. By incorporating Day into Eilers/Lue would expand the utility of Eilers/Lue’s system by allowing the user needs no knowledge of XML (Day, paragraph [0024]).

Claim 3 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Eilers (US 20090249239 A1, hereinafter Eilers) in view of Lue (US 20030229850 A1, hereinafter Lue) in view of Karidi et al. (US 20100169331 A1, hereinafter Karidi).

As to dependent claim 3, the rejection of claim 1 is incorporated. Eilers/Lue does not teach the method also comprising filtering said editable subset components for relevance.
Karidi teaches filtering said editable subset components for relevance (paragraph [0093], the elements which result from the connectivity analysis can then be provided to the relevance filter 338 for filtering with the other candidate elements).
Since Eilers/Lue teaches a system of page-based website editing system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate filtering said editable subset components for relevance, as taught by Karidi, as the prior arts are in the same application field of website building system, and Karidi further teaches catalog edit website. By incorporating Karidi into Eilers/Lue would expand the utility of Eilers/Lue’s system by allowing optimizing a user's ability to access relevant and interesting content when interacting with a computing device (Karidi, paragraph [0003]).

Claims 5, and 7 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Eilers (US 20090249239 A1, hereinafter Eilers) in view of Lue (US 20030229850 A1, hereinafter Lue) in view of Stepinski et al. (US 8577911 B1, hereinafter of Stepinski).

As to dependent claim 5, the rejection of claim 1 is incorporated. Eilers/Lue does not teach the method wherein said analyzing comprises scanning page groups.
Stepinski teaches said analyzing comprises scanning page groups (Col 11 line 42-48, In addition to performing searches, the search engine 205 (or another component related to or associated with the search engine 205) can perform indexing operations on the plurality of web pages 250, analyzing the various web pages using data mining and indexing techniques while creating various indexes (such as search index 211) stored in memory 210).
Since Eilers/Lue teaches a system of page-based website editing system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate said analyzing comprises scanning page groups, as taught by Stepinski, as the prior arts are in the same application field of website building system, and Stepinski further teaches scanning multiple pages. By incorporating Stepinski into Eilers/Lue would expand the utility of Eilers/Lue’s system by allowing enhancing user’s search experience (Stepinski, Col 1 line 43-44). 

As to dependent claim 7, the rejection of claim 5 is incorporated. Eilers does not teach the method wherein said scanning does not scan non-container components.
Lue teaches:
said scanning does not scan non-container components (paragraph [0049], The tree structure may be a DOM tree.  At 1004, the selected portion may be mapped to a sub-tree of the tree structure by traversing the tree structure, ignoring layout-decorator nodes; layout-decorator nodes is the non-container components).
Since Eilers teaches a system of page-based website editing system, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate said scanning does not scan non-container component, as taught by Lue, as the prior arts are in the same application field of website building system, and Lue further teaches ignoring non-container components. By incorporating Lue into Eilers would expand the utility of Eilers’s system by allowing users to properly view web pages on such devices without eliciting help from servers or additional devices (Lue, paragraph [0026]).

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
The terminal claimer is not filed yet. The double patenting rejection is maintained.

	As to independent claim 1, Applicant argues that Eilers does not teach “placing components contained in said single page container component into a parent page previously containing said single page container component”. Contrary as argued by the applicant, Eilers teaches a webpage editing interface 300 comprising a text container 310 and an image 305 as an interface component. As described by paragraph [0045], a user could select the image 305 and drags it to an absolute position within the text container, the image 305 is dropped in the text container. When 300 is a parent page, and 310 is a single page container component, 310 is included in the parent page 300. Changing the position of the component 305 by user dragging it into or out of 310 updates the relationship of the component to text container 310, and the interface 310, thus changed page-based hierarchy accordingly. Any interface component location change would result in an updated page-based hierarchy.
Applicant also argues that Lue does not teach “analyzing a user selected portion of a website to determine an editable subset of components”. Contrary as argued by the applicant, Lue teaches by paragraph [0049] that clicking and dragging to select a portion of the webpage, and then the selected portion is mapped to a tree structure by traversing the tree structure, ignoring layout-decorator nodes. Thus, the selected portion without layout-decorator nodes is the editable subset of components.

	As a conclusion, Eilers in view of Lue teaches the claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143